Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 2/14/2022.
Claims 1-2, 4-6, 9, 11-13, 15, 17-18 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 2/14/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1 rejection under 35 USC § 103 ( a): 
Applicant argues that “ Bhatt employs NLP and "processes" campaign information; however, the term "processes" is vague and can invoke a wide range of functionality. Without more, a person having ordinary skill in the art is left without knowing whether the NLP of Bhatt has the functionality of generating marketing results that indicate a topic and a category found in a marketing document; that is, Bhatt does not disclose the use of NLP to generate "marketing results indicate of at least one campaign topic associated with the marketing document and at least one category associated with the campaign" as recited.   For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 1, Applicant respectfully asserts that a prima facie case of obviousness under 35 U.S.C. § 103 has not been established.  For at least the foregoing reasons, the combination of Braytenbaum and Bhatt fails to teach or suggest each and every claim limitation of claim 1, Applicant respectfully asserts that a prima facie case of obviousness under 35 - 11 -KL3 3039413.1 Application No. 16/152,000Response to Final Office Action of October 12, 2021Attorney Docket No. SB0001US1 (071083-00003)U.S.C. § 103 has not been established. Applicant respectfully asserts that claim 1 and all of the claims depending therefrom, including claims 2-11 are allowable. As such, Applicant respectfully requests that the rejection of these claims under 35 U.S.C. § 103 be withdrawn (page 3/5)”.

Examiner disagrees, because Applicant’s arguments are not persuasive.  Bhatt in at least paragraphs 47, 66, 72  discloses the limitation of generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign.  
For instance, Bhatt in at least paragraph 66 discloses “The system may process ad campaign information associated with ad campaigns previously booked by an online publisher to identify one or more of the ad campaigns that are similar (or statistical neighbors) to the ad campaign, at block 604. The ad campaign information for each of the ad campaigns may identify one or more products of the online publisher, as described above with reference to FIG. 3. In one embodiment, the system may process the ad campaign information by applying natural language processing (NLP), such as PLSI, to at least a portion of the ad campaign information associated with ad campaigns previously booked by the online publisher. The system may also process the ad campaign information for the ad campaign of the advertiser. Specifically, the system may compare at least a portion of the ad campaign information associated with the ad campaigns with at least a portion of ad campaign information associated with the ad campaign. This may be accomplished via a variety of algorithms, as will be described in further detail below.
Bhatt also in at least paragraph 47 discloses “The information for an ad campaign may indicate the subject matter of the ad campaign. For instance, the ad campaign information may include a name 302a of the ad campaign. In this example, the name of the ad campaign (i.e topic)  302b is 2007, Dodge. The ad campaign information may also include a category 304a of the ad campaign (and corresponding advertisement(s)). For instance, the category 304a may indicate one or more of the categories used to categorize user behavior, as described above with reference to FIG. 2. In this example, the category is Autos”.
Furthermore, Bhatt in at least paragraph 72 discloses “In one embodiment, before processing the ad campaign information, a format of the ad campaign information associated with the ad campaigns (and/or the ad campaign of the advertiser) may be modified to generate modified ad campaign information, at block 702, which can be processed by a natural language processing (NLP) or other document clustering algorithm. For instance, where the ad campaign information for the ad campaigns is represented in a table or other format, it may be desirable to parse the ad campaign information and convert the parsed ad campaign information to another format. The resulting modified ad campaign information for each of the ad campaigns may include a set of words. This set of words may be referred to as a "bag of words" representation. This may be accomplished by "translating" at least a portion of the ad campaign information (e.g., numerical values, numerical ranges, and/or acronyms, etc.) in the ad campaign information to one or more words. For example, the age range "18-25" (i.e. topic )  may be translated to "young" (i.e. category ).    Moreover, some of the ad campaign information may be eliminated or left untranslated during the generation of the modified ad campaign information. For instance, some fields of the ad campaign information may already be in text format. Thus, some words may not be translated and be left unchanged”.
Therefore, Bhatt employs NLP and "processes" campaign information; the term "processes" is NOT  vague.  As a person having ordinary skill in the art is NOT  left without knowing whether the NLP of Bhatt has the functionality of generating marketing results that indicate a topic and a category found in a marketing document; that is, Bhatt does disclose the use of NLP to generate "marketing results indicate of at least one campaign topic associated with the marketing document and at least one category associated with the campaign" as recited.  
Thus, the combination of Braytenbaum and Bhatt Did NOT fail to teach or suggest each and every claim limitation of claim 1, and a prima facie case of obviousness under 35 U.S.C. § 103 has been established.
Thus, the claim rejection of claims 1-20 under 35 USC § 103 (a), over the cited prior art is maintained. 

Claim Objections

Claim 6 is  objected to because of the following informalities:   claim 6 recites the limitation of : identifying a  plurality of interests respectively corresponding to v;   For the purpose of this examination, Examiner interprets the above limitation to mean identifying a plurality of interests respectively corresponding to each of the one or more user persona profiles (claim 15).  

Double Patenting

“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 provisionally rejected on the ground of nonstatutory double patenting over claims 21-40 of copending Application No. 16/694488.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 1-18 of the instant application recites the limitations of:  ranking, by the computing device and based on a match score, at least one of the plurality of  user persona profiles that matches the at least one campaign topic and the at least one category”; “ determining, based on querying the persona profiles database, a geographic region associated with the subset of the one or more user persona profiles”; “identifying, based on analyzing the content items, at least one industry associated with the geographic region; and generating, based on the ranking of the at least one of the plurality of user persona profiles and that at least one industry, an advertisement price and advertisement performance metric associated with the at least one campaign topic”.   
It would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the above limitation into the instant application with the motivation of targeting users with marketing materials more efficiently and hence increase marketability of products. 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: receiving a payment and playing advertising messages by a digital camera, from a first entity during a recycling cycle of the digital camera.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Claim Rejections - 35 USC § 101














35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-12 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  processing a marketing document for directing a marketing campaign.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " generating, marketing results based on the application of NLP, wherein ...”; “querying, a persona profiles database of a plurality of user persona profiles that match the at least one campaign topic and the at least one category associated with the campaign”; “ ranking based on a match score, at least one of the plurality of user persona profiles that matches the at least one campaign topic and the at least one category”; “ determining, based on querying of the persona profiles database, a geographic region associated with the at least one of the plurality of user persona profiles”; “identifying, based on analyzing content items, at least one industry associated with the geographic region”; and “generating, based on the ranking of the at least one of the plurality of user persona profiles and the at least one industry, an advertisement-2 - KL3 3039413.1 Application No. 16/152,000 Response to Final Office Action of October 12, 2021price or an advertisement performance metric associated with the at least one campaign topic”.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities. Furthermore, the  claims are also directed toward an example of mental process such as observations and/or evaluations. 
Step 2AProng 2: The additional elements “computing device”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   
Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computing device) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-12 do not add significantly more. 
The dependent claims 2-12 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 13-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-12 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braytenbaum et al, US Pub No: 2014/0278976  in view of Bhatt et al, US Pub No: 2011/0035272 A1. 

Claims 1, 3:
Braytenbaum discloses:
querying, by the computing device, a persona profiles database of a plurality of user  persona profiles for profiles that match the at least one campaign topic or the at least one category associated with the marketing document and at least one category associated with the campaign (see at least paragraphs  14 and 65 )”;  Paragraph 14, one embodiment of the present disclosure provides systems and methods that identify a set of users that meet the characteristics defined by the campaign. The result of these methods and systems is a list of users ranked by their level of appropriateness for the campaign. This information will enable an entity, such as an advertiser or website or the like, to distribute campaigns to the ideal target audience without having to manually segment and analyze customer profiles. The campaign owner will only have to define the attributes of the campaign and their weights. The entity, such as an advertiser or website or the like, will have the option to configure a threshold score so that the system returns only users whose scores are above the threshold.   Paragraph 65 (method 600 is applicable to the situation where, based upon a compilation of users' 101 "like" profiles, server 105 is able to evaluate the portfolio of advertising campaigns of client server 190 and select the advertising campaign most likely to yield positive results for the advertiser. This methodology saves the advertiser from having to parse through a library of its advertising campaign portfolios to select the advertising campaign well-suited for a particular population of users 101 having a specific "like" profile)”; 
ranking, by the computing device and based on a match score, at least one of the plurality of user persona profiles that matches the at least one campaign topic and the at least one category (see at least paragraphs 11-17, 22 and 65); paragraph 17 discloses each campaign attribute is given a weight that represents the level of its importance for the matching. Then, according to the present disclosure, the attribute is matched with the user profile characteristics (based on his/her interests, behavior, preferences, demographics(i.e. martial status,  age and/or gender), and the like (i.e. geographic), and the result of the match is a final score for the campaign that is the sum of all campaign-attribute/user-characteristic scores; paragraph 22 (gather information in levels of various categories about the "likes" of a user of a social site; assign a weight factor to each level of category of "likes"; multiply the weight factor for each level of category of "likes" of information to obtain a product for each level of category of information; and add the products obtained to obtain a "match" score for the user. The apparatus/system further provide for repeating the instructions to gather, assign, multiply and add for a plurality of users. In this way, the processor apparatus/system of the present disclosure allow for obtaining a set of users who are potential customers of the entity such as an advertiser or website. The set of users can be ranked further in order of "match)";  paragraph 65 discloses method 600 is applicable to the situation where, based upon a compilation of users' 101 "like" profiles, server 105 is able to evaluate the portfolio of advertising campaigns of client server 190 and select the advertising campaign most likely to yield positive results for the advertiser. This methodology saves the advertiser from having to parse through a library of its advertising campaign portfolios to select the advertising campaign well-suited for a particular population of users 101 having a specific "like" profile. Stated another way, the methods and systems of the present disclosure gather and analyze the "likes" of users 101 to a level of detail and specificity not previously available. For example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert (geographic) Tickets and would like to direct the promotion at the most likely purchasers;
determining, based on querying the persona profiles database, a geographic region associated with the at least one of the plurality of user persona profiles ( paragraph 65 discloses method 600 is applicable to the situation where, based upon a compilation of users' 101 "like" profiles, server 105 is able to evaluate the portfolio of advertising campaigns of client server 190 and select the advertising campaign most likely to yield positive results for the advertiser. This methodology saves the advertiser from having to parse through a library of its advertising campaign portfolios to select the advertising campaign well-suited for a particular population of users 101 having a specific "like" profile. Stated another way, the methods and systems of the present disclosure gather and analyze the "likes" of users 101 to a level of detail and specificity not previously available. For example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert (geographic) Tickets and would like to direct the promotion at the most likely purchasers. 
identifying, based on analyzing content items, at least one industry associated with the geographic region (see at least paragraphs 47, 65); Paragraph 47(FIG. 3. Advertising campaign profile 410 is set forth well, with the ultimate target of the campaign to locate and interest users in "Lady Gaga Concert Tickets" (geographic location). As can be seen from FIG. 4, social user "likes" profile 400 matches advertising campaign profile 410 in category levels 1, 2 and 3, but do not match in category level 4. In more detail, FIG. 4 shows that social user "likes" profile 400, in category level 1 270 ("music") Industry, matches three (3) times (guitar, U2 and Madonna) with advertising campaign profile 410. Continuing, social user "likes" profile 400, in category level 2 280 ( “Pop” (genre)) matches one (1) time with advertising campaign profile 410, and in category level 3 290 ("musician/band") industry  matches one (1) time with advertising campaign profile 410 (under the category level 2 match). paragraph 65 discloses method 600 is applicable to the situation where, based upon a compilation of users' 101 "like" profiles, server 105 is able to evaluate the portfolio of advertising campaigns of client server 190 and select the advertising campaign most likely to yield positive results for the advertiser. This methodology saves the advertiser from having to parse through a library of its advertising campaign portfolios to select the advertising campaign well-suited for a particular population of users 101 having a specific "like" profile. Stated another way, the methods and systems of the present disclosure gather and analyze the "likes" of users 101 to a level of detail and specificity not previously available. For example, as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert (geographic location) Tickets and would like to direct the promotion at the most likely purchasers;
generating, based on the ranking of  the at least one of the plurality of user persona profiles and the at least one industry, an advertisement price or an advertisement performance metric associated with the at least one campaign topic ( see at least the abstract, paragraphs 11,  14-15,  17,  19-20, 22, 58 and 65-66); abstract ( gather information in levels of various categories about the "likes" of a user of a social site and, by assigning a weight factor to each level of category of "likes", a "match" score for the user is calculated. The calculation of "match" scores can be performed for a plurality of users to obtain a set of users who are potential customers of a marketing campaign. The set of users whose "likes" are evaluated can be compared to the "target" of an advertising campaign to generate potential customers for that campaign; this serves to improve the conversion rate for the advertising campaign); Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers (industry); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals. The identification of potentially receptive individuals, whether individually or in groups, is based on surveying the individual's "likes" (e.g., on Facebook) or similar indicators that the individual has an appreciation of certain subject matter, and should allow a higher "conversion" rate with respect to the advertising/marketing campaign, as well as allowing entities to select the most appropriate advertising/marketing campaign(s) from the entities' portfolio;
Braytenbaum does not specifically disclose, but Bhatt, however, discloses:
receiving, by a computing device, a marketing document (see at least the abstract and paragraphs 44-47); paragraph 47(The information for an ad campaign may indicate the subject matter of the ad campaign. For instance, the ad campaign information may include a name 302a of the ad campaign. In this example, the name of the ad campaign (i.e topic)  302b is 2007, Dodge (category). The ad campaign information may also include a category 304a of the ad campaign (and corresponding advertisement(s)). For instance, the category 304a may indicate one or more of the categories used to categorize user behavior, as described above with reference to FIG. 2. In this example, the category is Autos);  
generating, by the computing device and based on analyzing the marketing document using natural language processing (NLP), NLP marketing results indicative of at least one campaign topic associated with the marketing document and at least one category associated with the campaign (see at least the abstract and paragraphs 66 and  72); Paragraph 72 ( In one embodiment, before processing the ad campaign information, a format of the ad campaign information associated with the ad campaigns (and/or the ad campaign of the advertiser) may be modified to generate modified ad campaign information, at block 702, which can be processed by a natural language processing (NLP) or other document clustering algorithm. For instance, where the ad campaign information for the ad campaigns is represented in a table or other format, it may be desirable to parse the ad campaign information and convert the parsed ad campaign information to another format. The resulting modified ad campaign information for each of the ad campaigns may include a set of words. This set of words may be referred to as a "bag of words" representation. This may be accomplished by "translating" at least a portion of the ad campaign information (e.g., numerical values, numerical ranges, and/or acronyms, etc.) in the ad campaign information to one or more words. For example, the age range "18-25" (i.e. category )  may be translated to "young" (i.e. topic ).    Moreover, some of the ad campaign information may be eliminated or left untranslated during the generation of the modified ad campaign information. For instance, some fields of the ad campaign information may already be in text format. Thus, some words may not be translated and be left unchanged);

storing the NLP-based marketing results in an NLP results database (see at least paragraph 66 (The system may process ad campaign information associated with ad campaigns previously booked by an online publisher to identify one or more of the ad campaigns that are similar (or statistical neighbors) to the ad campaign, at block 604. The ad campaign information for each of the ad campaigns may identify one or more products of the online publisher, as described above with reference to FIG. 3. In one embodiment, the system may process the ad campaign information by applying natural language processing (NLP), such as PLSI, to at least a portion of the ad campaign information associated with ad campaigns previously booked by the online publisher. The system may also process the ad campaign information for the ad campaign of the advertiser. Specifically, the system may compare at least a portion of the ad campaign information associated with the ad campaigns with at least a portion of ad campaign information associated with the ad campaign. This may be accomplished via a variety of algorithms, as will be described in further detail below.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability of process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claim 2:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein each of the plurality user persona profiles are indicative of one or more interests, a geographic location of the corresponding user, and a gender of the corresponding user (see at least paragraphs 17, 20 and 65-66); Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals;

Claim 4:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein each of the plurality of  user persona profiles are indicative of at least one of: an age range;  - 27 -Socialbakers 071083-00003 at least one language; at least one recently viewed media channel; and at least one content engagement time indicative of when at least one content item was accessed (see at least paragraphs 17,20-21 and 49); paragraph 21 ( updating the information of a user based upon the user's activity while logged onto a social site that includes: recognizing that a user of a social site is logging onto a social site; accessing the social site concurrently with the user logging on; monitoring activity of the user while the user is on the social site; gathering information concerning the activity of the user while the user is logged onto the social site; and updating the "likes" (or equivalent, depending on the particular social site) of the user using the information gathered concerning the user activity while the user is logged onto the social site) ;

Claim 5:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum does not specifically disclose, but Bhatt however discloses:
identifying, based on querying the persona profiles database and based on the at least one of the  user persona profiles, a preferred day of week and a preferred hour of the day during which a respective user associated with a user profile of the subset of the one or more user persona profiles engages with the content items (see at least paragraphs 24 and 45) ; paragraph 24 (ad product may be identified or defined by booking information such as a business category, campaign name, tag(s), and/or keyword(s) associated with the advertisement. A product may be further defined by a target user profile. The target user profile may indicate geographic, demographic, and/or behavioral attributes of desired viewers of an advertisement. The days  and/or time of the day the ad is to appear may also be regarded as part of the target profile);  Product 45 (the number of page viewers, and therefore the number of impressions, on a given day can be very large. In this case, we can partition the historical data by time of the day, such as morning, afternoon, and/or evening. In other words, user data that is collected may be categorized and partitioned accordingly. Not only does this make the problem size much more manageable, but the factor of time of day may be built into the campaign analysis);
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability to process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claim 6:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
 identifying a plurality of interests respectively corresponding to each of the one or more user persona profiles; and mapping each of the plurality of interests to a respective targeted advertising interest (see at least paragraphs 17, 20, 49, 65-66);  Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals. The identification of potentially receptive individuals, whether individually or in groups, is based on surveying the individual's "likes" (e.g., on Facebook) or similar indicators that the individual has an appreciation of certain subject matter, and should allow a higher "conversion" rate with respect to the advertising/marketing campaign, as well as allowing entities to select the most appropriate advertising/marketing campaign(s) from the entities' portfolio;

Claim 7:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of attributes of an advertisement that increase a relevance of the advertisement to: the respective user persona profile, and to the at least one category associated with the campaign or the at least one campaign topic (see at least paragraphs 17, 20, 49, 65-66);   Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers);

Claim 8:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of relevant media channels for hosting the advertisement (see at least paragraphs 21, 49 and 66); paragraph 49 discloses User(s) 101 usually have information on two levels. The first level is public information; information which is generally available to everyone, such as a profile on Facebook.RTM. or LinkedIn.RTM., and this information is available and can be gathered whether or not the user(s) 101 are logged onto the site. In some cases, the publicly available information is obtained by querying a social site, for example, via an application programming interface (API) request. For instance, social network services provide various public interfaces (e.g., API's) through which information can be obtained. Also, all user(s) 101 have an electronic ID which, if available to server 105, allows server 105 to identify user(s) 101 moving from one social site to another, and to determine if user(s) 101 can be considered a social Leader on more than one social site;

Claims 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Braytenbaum et al, US Pub No: 2014/0278976  in view of Bhatt et al, US Pub No: 2011/0035272 A1 in view of Smith et al, US Pat No: 8/655,938.    

Claims 9-11:
The combination of Braytenbaum /Bhatt discloses the limitations as shown above.
The combination of Braytenbaum /Bhatt does not specifically disclose, but Smith however  discloses:
identifying influencer profiles that the at least one of the plurality of persona profiles are associated with via social media networks based on one or more topics of interest that match the at least one campaign topic or the at least one category (see at least column 16 ( lines 49-67) if a user is identified as an influencer with respect to a particular line of products based on social media metrics, a product in that line may be recommended to the user or offered at a steep discount;
ranking, based on a relevance score to the at least one campaign topic or the at least one category, the influencer profiles;
using the ranking to select a subset of the influencer profiles; and directing targeted advertising to the subset of the influencer profiles based on the ranking;
See at least column 14 ( lines 15-19) ranking the user against other users includes identifying keywords with respect to which the user has particular weight. Likewise, a user may be ranked against other users on contributor weight with respect to a set of keywords. Communications are then initiated based on the rankings (560). Some embodiments target communications to or monitor postings by contributors with high contributor weight; and column 16 ( lines 49-67)  if a user is identified as an influencer with respect to a particular line of products based on social media metrics, a product in that line may be recommended to the user or offered at a steep discount;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign information of Braytenbaum/ Bhatt, the ability to target marketing campaign via influencer as taught by Smith, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claim 12:
Braytenbaum discloses:
identifying, by the computing device and based on accessing a persona profiles database, a plurality of user persona profiles that match the at least one campaign topic or the at least one category ); Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers (industry); 
Braytenbaum does not specifically disclose, but Bhatt however discloses:
generating, by the computing device, marketing results based on the application of NLP, wherein the marketing results indicate of at least one campaign topic associated with the marketing document and at least one category associated with the campaign  (see at least the abstract and paragraphs 66 and  72); Paragraph 72 ( In one embodiment, before processing the ad campaign information, a format of the ad campaign information associated with the ad campaigns (and/or the ad campaign of the advertiser) may be modified to generate modified ad campaign information, at block 702, which can be processed by a natural language processing (NLP) or other document clustering algorithm. For instance, where the ad campaign information for the ad campaigns is represented in a table or other format, it may be desirable to parse the ad campaign information and convert the parsed ad campaign information to another format. The resulting modified ad campaign information for each of the ad campaigns may include a set of words. This set of words may be referred to as a "bag of words" representation. This may be accomplished by "translating" at least a portion of the ad campaign information (e.g., numerical values, numerical ranges, and/or acronyms, etc.) in the ad campaign information to one or more words. For example, the age range "18-25" (i.e. category )  may be translated to "young" (i.e. topic ).    Moreover, some of the ad campaign information may be eliminated or left untranslated during the generation of the modified ad campaign information. For instance, some fields of the ad campaign information may already be in text format. Thus, some words may not be translated and be left unchanged);

It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign of Braytenbaum, the ability to process the ad campaign information by applying natural language processing as taught by Bhatt, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.
The combination of Braytenbaum /Bhatt does not specifically disclose, but Smith however  discloses:
assigning, by the computing device and based on a relevance of the at least one campaign topic and the at least one category to a plurality of influencer profiles, a respective relevance score to each one of the plurality of influencer profiles ; and-5- KL3 3039413.1 Application No. 16/152,000 Response to Final Office Action of October 12, 2021
  mapping, by the computing device, the plurality of user persona profiles to least one of the influencer profiles that have a high relevance score and to targeted advertisement interests;
See at least column 14 ( lines 15-19) ranking the user against other users includes identifying keywords with respect to which the user has particular weight. Likewise, a user may be ranked against other users on contributor weight with respect to a set of keywords. Communications are then initiated based on the rankings (560). Some embodiments target communications to or monitor postings by contributors with high contributor weight; and column 16 ( lines 49-67)  if a user is identified as an influencer with respect to a particular line of products based on social media metrics, a product in that line may be recommended to the user or offered at a steep discount;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign information of Braytenbaum/ Bhatt, the ability to target marketing campaign via influencer as taught by Smith, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.

Claim 13:
The combination of Braytenbaum /Bhatt/ Smith discloses the limitations as shown above.
The combination of Braytenbaum /Bhatt does not specifically disclose, but Smith however  discloses:
ranking, by the computing device and based on the respective relevance score, each influencer profile of the at least one of the influencer profiles that match the at least one campaign topic or the at least one category See at least column 14 ( lines 15-19) ranking the user against other users includes identifying keywords with respect to which the user has particular weight. Likewise, a user may be ranked against other users on contributor weight with respect to a set of keywords. Communications are then initiated based on the rankings (560). Some embodiments target communications to or monitor postings by contributors with high contributor weight; and column 16 ( lines 49-67)  if a user is identified as an influencer with respect to a particular line of products based on social media metrics, a product in that line may be recommended to the user or offered at a steep discount;
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system and method of matching social media user to a marketing campaign information of Braytenbaum/ Bhatt, the ability to target marketing campaign via influencer as taught by Smith, since the claimed invention is merely a combination of old elements, and in the combination each element would have performed the same  function as it did separately, and one of ordinary skill in the art would have recognized that the results (providing advertisers with a campaign performance improvement recommendation system and hence target consumers effectively) of the combination were predictable.
Claim 14:
The combination of Braytenbaum /Bhatt/Smith  discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of relevant media channels for hosting the advertisement (see at least paragraphs 21, 49 and 66); paragraph 49 discloses User(s) 101 usually have information on two levels. The first level is public information; information which is generally available to everyone, such as a profile on Facebook.RTM. or LinkedIn.RTM., and this information is available and can be gathered whether or not the user(s) 101 are logged onto the site. In some cases, the publicly available information is obtained by querying a social site, for example, via an application programming interface (API) request. For instance, social network services provide various public interfaces (e.g., API's) through which information can be obtained. Also, all user(s) 101 have an electronic ID which, if available to server 105, allows server 105 to identify user(s) 101 moving from one social site to another, and to determine if user(s) 101 can be considered a social Leader on more than one social site;


Claim 15:
The combination of Braytenbaum /Bhatt/Smith  discloses the limitations as shown above.
Braytenbaum further discloses:
identifying a plurality of interests respectively corresponding to each one of the plurality of user persona profile; and mapping each one of the plurality of interests to a respective targeted advertising interest (see at least paragraphs 17, 20, 49, 65-66);  Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals. The identification of potentially receptive individuals, whether individually or in groups, is based on surveying the individual's "likes" (e.g., on Facebook) or similar indicators that the individual has an appreciation of certain subject matter, and should allow a higher "conversion" rate with respect to the advertising/marketing campaign, as well as allowing entities to select the most appropriate advertising/marketing campaign(s) from the entities' portfolio;

Claim 16:
The combination of Braytenbaum /Bhatt/smith discloses the limitations as shown above.
Braytenbaum further discloses:
wherein the targeted advertising interest is indicative of attributes of an advertisement that increase a relevance of the advertisement to: the respective user persona profile, and to the at least one category associated with the campaign or the at least one campaign topic (see at least paragraphs 17, 20, 49, 65-66);   Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers);

Claim 17:
The combination of Braytenbaum /Bhatt/Smith  discloses the limitations as shown above.
Braytenbaum further discloses:
at least one of the user persona profiles in a persona profiles database, wherein each one of the at least one of the user persona profiles are indicative of one or more interests, a geographic location of the corresponding user, and a gender of the corresponding user  (see at least paragraphs 17, 20 and 65-66); Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals;


Claim 18:
The combination of Braytenbaum /Bhatt/Smith  discloses the limitations as shown above.
Braytenbaum further discloses:
determining, based on querying the persona profiles database, a geographic region associated with the at least one user persona profiles; identifying, based on analyzing the content items, at least one industry associated with the geographic region; and generating, based on the at least one industry and ranking the at least one user persona profiles, an advertisement price and advertisement performance metric associated with the at least one campaign topic (See at least paragraphs 14-15,  17,  20, 22 and 65; Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers (industry); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals.  and 
generating, based on the ranking of the subset of the one or more user persona profiles and the at least one industry, an advertisement price and advertisement performance metric associated with the at least one campaign topic;
See at least paragraphs 14-15,  17,  20, 22 and 65;   Paragraph 65 (as set forth above with respect to FIGS. 3-5, an advertiser can have a promotion for Lady Gaga Concert Tickets and would like to direct the promotion at the most likely purchasers. The methods and systems of the present disclosure are capable of providing an audience of potential customers to that advertiser based upon the detailed analysis of a population of users 101 "like" profiles. However, rather than merely being interested in users 101 who may have the specific interest in Lady Gaga, an advertiser may wish to broaden the audience of potential customers to whom its advertisements are directed. In such an instance, the advertiser may wish to direct its advertising not only to individual users 101 who "like" Lady Gaga, but to those who "like" other specific female artists or, even slightly more broadly, to individual users who "like" female pop singers (industry); Paragraph 66 (determining and identifying individuals who may be receptive to a marketing campaign derives information that can be of particular interest to and for use by entities, e.g., advertisers and websites, who can then direct more precisely targeted advertising/marketing campaigns or other information to the identified individuals. The identification of potentially receptive individuals, whether individually or in groups, is based on surveying the individual's "likes" (e.g., on Facebook) or similar indicators that the individual has an appreciation of certain subject matter, and should allow a higher "conversion" rate with respect to the advertising/marketing campaign, as well as allowing entities to select the most appropriate advertising/marketing campaign(s) from the entities' portfolio;

 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 19-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Braytenbaum et al, US Pub No: 2014/0278976.

As per claim 19, Braytenbaum teaches:
identifying, by a computing device, content items with which a user has engaged (see at least paragraph 22, recognize that the user of a social site is logging onto a social site; access the social site concurrently with the user logging on; monitor activity of the user while the user is on the social site;  gather information in levels of various categories about the "likes" of a user of a social site);-7- KL3 3039413.1 Application No. 16/152,000 Response to Final Office Action of October 12, 2021 
performing, by the computing device, data analytics on the content items engaged (see at least paragraph 22, gather information in levels of various categories about the "likes" of a user of a social site);-7- KL3 3039413.1 
generating, by the computing device and based on the data analytics, at least one interest and one or more attributes related to the user; and generating, by the computing device and based on the at least one interest and one or more attributes, a user persona profiles corresponding to the user ( see at least paragraph 22, recognize that the user of a social site is logging onto a social site; access the social site concurrently with the user logging on; monitor activity of the user while the user is on the social site;  gather information concerning the activity of the user while the user is logged onto the social site; and update the absolute social score of the user using the information gathered concerning the user activity while the user is logged onto the social site);




As per claim 20, Braytenbaum: 
wherein the performing the data analytics on the content items comprises analyzing content on social media networks with which the user has interacted ( see at least paragraph 22, recognize that the user of a social site is logging onto a social site; access the social site concurrently with the user logging on; monitor activity of the user while the user is on the social site;  gather information concerning the activity of the user while the user is logged onto the social site; and update the absolute social score of the user using the information gathered concerning the user activity while the user is logged onto the social site);




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Neb, US Pub No: 2016/0034974 A1, teaches method and system and a mobile App for providing an influencer with an offer to endorse a brand’s product or service.    
Smith et al, US Pub No: 2015/0293,997 A1, teaches user profile stitching.
Sims et al,  US Pub No: 2016/0019579 A1, teaches system and methods to coordinate communication programs. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -thursday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682